IN THE SUPREME COURT OF THE STATE OF DELAWARE

  IN THE MATTER OF A                   §
  MEMBER OF THE BAR OF THE             § No. 233, 2019
  SUPREME COURT OF THE                 §
  STATE OF DELAWARE:                   § ODC File No. 112831-B
                                       §
  JEFFREY K. MARTIN,                   §
                                       §
        Respondent.                    §

                          Submitted: June 3, 2019
                          Decided: June 4, 2019

Before STRINE, Chief Justice; VALIHURA, VAUGHN, SEITZ, and
TRAYNOR, Justices, constituting the Court en Banc.

PER CURIAM:

                                  ORDER

      Having considered the Board on Professional Responsibility’s

(“Board’s”) recommendation regarding reciprocal discipline pursuant to Rule

18 of the Delaware Lawyers’ Rules of Disciplinary Procedure (“Procedural

Rules”) and Jeffrey K. Martin, Esquire’s (“Respondent’s”) request this Court

accept his resignation pursuant to Supreme Court Rule 69(k), it appears to the

Court that:

       1.     By Order dated November 28, 2018, the United States District

 Court for the District of Delaware (“District Court”), suspended

 Respondent from the practice of law. In re Jeffrey K. Martin, Esquire,

 Misc. A. No. 14- 242-LPS-RGA, Stark, J. (D. Del. Nov. 28, 2018). The
basis for this discipline was Respondent’s violation of the conditions of the

District Court’s reinstatement order dated August 18, 2015. In re Jeffrey

Martin, Misc. A. No. 14-242-LPS-SLR-RGA, Stark, J. (Aug. 18, 2015).

       2.   Respondent has been suspended from the practice of law in

the state of Delaware since 2014. In re Martin, 105 A.3d 967 (Del. 2014).

       3.   In lieu of imposing disbarment as reciprocal discipline under

Procedural Rule 18, this Court will accept Respondent’s immediate and

permanent resignation from the Bar of the Supreme Court of the State of

Delaware pursuant to Delaware Supreme Rule 69(k).

       4.   Respondent is no longer a member of the Bar of the Supreme

Court of Delaware. His authority to practice law in the state of Delaware

and in all the courts thereof is permanently revoked.

       5.   Respondent agrees to resign from or otherwise terminate his

licensure in every other jurisdiction, state or federal, where he has ever

been admitted to practice law and never seek readmission to the practice of

law.

       6.   Respondent agrees he will never practice law again in the state

of Delaware or any other state or federal jurisdiction.

       7.   Respondent shall not: (a) share in any legal fees arising from

clients or cases referred by him to any other lawyer after his resignation or
                                      2
(b) share in any legal fees earned for services by others after his resignation.

      8.    Respondent shall be prohibited from having any contact with

clients or prospective clients or witnesses or prospective witnesses when

acting as a paralegal, legal assistant, or law clerk under the supervision of

a member of the Delaware Bar.

      9.    Respondent shall relinquish his Delaware Bar membership

card to the Clerk of the Supreme Court within three (3) business days.

      10. This Order shall be made public.

      IT IS SO ORDERED.




                                       3